Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on 10/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP  § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 15-17, directed to species A-G are no longer withdrawn from further consideration because the claim(s) require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Reasons for Allowance
Claims 1-3 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Bae, discloses all of the limitations set forth in the previous Office Action.  However, Bae, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “a first diffusion film, disposed on part of the second surface of the light guide plate and close to the light source assembly, wherein the light source assembly has a light-emitting side parallel with the side surface of the light guide plate and non-parallel to the second surface where the first diffusion film is disposed, wherein the light emitted from the light source assembly reaches the light guide plate through the side surface, part of the light reaches the second surface, and the first diffusion film on the second surface is configured to diffuse incident light, which is emitted to the first diffusion film from the light source assembly, to a position of the first surface away from the light source assembly”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-3 and 7-19: Since claims 2-3 and 7-19 depend either directly or indirectly on the allowed claim 1, claims 2-3 and 7-19 are also allowed.
Regarding claim 20:  The closest prior art, Bae, discloses all of the limitations set forth in the previous Office Action.  However, Bae, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 20, and in particular fails to disclose or make obvious, “a first diffusion film, disposed on part of the second surface of the light guide plate and close to the light source assembly, wherein the light source assembly has a light-emitting side parallel with the side surface of the light guide plate and non-parallel to the second surface where the first diffusion film is disposed, wherein the light emitted from the light source assembly reaches the light guide plate through the side surface, part of the light reaches the second surface, and the first diffusion film on the second surface is configured to diffuse incident light, which is emitted to the first diffusion film from the light source assembly, to a position of the first surface away from the light source assembly”.  Therefore, claim 20 is deemed non-obvious and inventive over the prior art and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871